Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the after final (AFCP 2.0 request) filed 06/23/2021.  Claims 1-2, 4-11, 13-17 and 19-20 are allowed.

Allowable Subject Matter
Claims 1-2, 4-11, 13-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the section 112(b) rejections, the Applicant’s amendments have overcome the previous rejections and are therefore withdrawn.
Regarding subject matter eligibility, the claims “employ parallel processing strategies for executing a plurality of program analytics in parallel and based on a common data input object to minimize the overall processing resources required to generate a complete, common output object relating to a single medical claim” which does not require the program analytics to be “executed simultaneously under the parallel processing strategy, but may instead be executed at different times (e.g., to conserve processing resources) (Specification, paragraph [0031]).  As such, the claims recite statutory subject matter as they result in a technical improvement.  
Regarding the section 103 rejection, the prior art of record, Bleicher (U.S. Pub. No. 2018/0096105 A1), Alstad (U.S. Pub. No. 2016/0342751 A1), Van Arkel (U.S. Pub. No. 2013/0006655 A1), and Adjaoute (U.S. Pat. No. 9,779,407 B2), does not disclose or render obvious the invention as claimed.
The closest foreign reference of record is Nicolarkakis (WO 2016/029272 A1), which discusses analyzing medical services data including claims, but does not disclose or render obvious the claimed invention.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686